DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 31 May 2022.
2.  Claims 1-21 are pending in the application.
3.  Claims 1-21 have been allowed.
Allowable Subject Matter
4.  Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 31 May 2022 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest “after the job is started by the information processing apparatus and before completion of the job, detect a second user, different from the first user, approaching the information processing apparatus and determine that the second user is about to use the information processing apparatus” and “in response to the determination that the second user is about to use the information processing apparatus, suspend the job requested from the first user”, as recited in independent claims 1, 19 and 20.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
5.  The following references have been considered relevant by the examiner:
A.  Nishiyama US 2019/0243588 A1 directed to an image processing apparatus that includes a user authentication unit configured to authenticate a user that logs in to the image processing apparatus and manage user identification information of the authenticated user [abstract].
B.  Shindo et al US 2007/0147870 A1 directed to a printing apparatus that receives a plurality of print jobs containing print data from a host computer connected thereto through a network [abstract].
C.  Wanda US 2002/0131069 A1 directed to an information processing apparatus and its control method, which can proceed to execute a process of an incomplete print job upon receiving an process request while an incomplete job is present [abstract].
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492